DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 as originally filed on 09/06/2021 are pending, and have been examined on the merits.  

Specification
3.	The disclosure is objected to because of the following informalities: 
	¶[0001] of the as-filed Specification, at pg. 1, titled “CROSS-REFERENCE TO RELATED APPLICATIONS” should be amended to include the Patent Number (U.S. 11,109,907) of the Parent Application (U.S. 15/913,569).
Appropriate correction is required.

Claim Objections
4.	Claims 1, 4-6, 9, 11, 14, & 15 are objected to because of the following informalities:  
a.	Claim 1 recites “sharp cutting end” in line 5.  Claim 4 recites “the sharp conductive cutting ends” in line 2, and “the conductive sharp cutting ends” in line 4.  Claims 9 and 14 each recite “the sharp cutting ends.”  Applicant should select and utilize consistent terminology to refer to the “sharp cutting ends” in independent claim 1, as well as the claims that depend therefrom.  
b.	In claim 5, line 3, the recitation of “the electrosurgery blade” should instead recite --the utlrapolar electrosurgery blade--.
c.	In claim 5, line 5, the recitation of “the electrosurgery blade” should instead recite --the utlrapolar electrosurgery blade--.
d.	In claim 6, line 1, the recitation of “The electrosurgery blade” should instead recite --The utlrapolar electrosurgery blade-- to be consistent with the preambles of claims 1-5 & 7-9.
e.	In claim 11, line 4, the recitation of “the electrosurgery blade assembly” should instead recite --the utlrapolar electrosurgery blade assembly--.
f.	In claim 11, line 7, the recitation of “the electrosurgery blade” should instead recite --the utlrapolar electrosurgery blade--.
g.	In claim 15, line 3, the recitation of “the electrosurgery blade” should instead recite --the utlrapolar electrosurgery blade--.
h.	In claim 15, line 5, the recitation of “the electrosurgery blade” should instead recite --the utlrapolar electrosurgery blade--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 4, 5, 14, & 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 4 recites the limitation “wherein the non-conductive coating is a continuous coating that also fills any space located between the sharp conductive cutting ends of the top and bottom thin elongated conductive members” in lines 1-3.  The recitation of “any space” renders the claim indefinite.  Particularly, independent claim 1 (from which claim 4 depends) already requires that the non-conductive coating fill the space between the top and bottom thin elongated conductive members, each of which includes a sharp cutting end.  It is not clear, therefore, what other space between the top and bottom thin elongated conductive members would be considered “any space.”  Clarification is required.   
8.	Claim 5 is rejected as ultimately depending from a claim (claim 4) rejected under 35 U.S.C. 112(b).
9.	Claim 14 recites the limitation “wherein the non-conductive coating is a continuous coating that also fills any space located between the sharp conductive cutting ends of the top and bottom thin elongated conductive members” in lines 1-3.  The recitation of “any space” renders the claim indefinite.  Particularly, independent claim 1 (from which claim 14 ultimately depends) already requires that the non-conductive coating fill the space between the top and bottom thin elongated conductive members, each of which includes a sharp cutting end.  It is not clear, therefore, what other space between the top and bottom thin elongated conductive members would be considered “any space.”  Clarification is required.   
10.	Claim 15 is rejected as ultimately depending from a claim (claim 14) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 3-7, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0241588 to Heim et al. (hereinafter “Heim”).  
13.	Regarding claim 1, Heim discloses an ultrapolar electrosurgery blade comprising: 
a top thin elongated conductive member [active electrode (3) - ¶’s [0077], [0078], [0099]; FIG. 7 (reproduced below)] and a bottom thin elongated conductive member [return electrode (5) - ¶’s [0077], [0078], [0099]; FIG. 7] in vertical alignment with one another [FIG. 7] and spaced apart from one another along their lengths [FIG. 7] wherein each of the top and bottom thin elongated conductive members [(3), (5)] includes opposing planar sides [the bottom/downward facing side of active electrode (3) (i.e., the side abutting interior insulation (6)) and the top/upward facing side of return electrode (5) (i.e., the side abutting interior insulation (6)) are opposing planar sides], a sharp cutting end [see, e.g., ¶[0100] (“FIG. 7 illustrates a configuration in which the electrodes taper to fine edges and the blade is shaped to present a substantially flat contact face 26 where only the sharp edges of the electrodes are exposed through the surface of the interior insulation 6 and outside insulation 25”)] and an opposite non-cutting end [the end opposite contact face (26) – see FIG. 7]; and 

    PNG
    media_image1.png
    1919
    866
    media_image1.png
    Greyscale

a non-conductive coating covering both opposing planar sides of the top and bottom thin elongated conductive members and that fills the space between the top and bottom thin elongated conductive members [interior insulation (6) - ¶[0099]; NOTE: as broadly as claimed, Examiner considers the interior insulation layer (6) to be a coating (note also Applicant’s as-filed Specification at pg. 19, ¶[0063], which broadly (and interchangeably) refers to a “non-conductive coating/housing”); nonetheless, see also ¶’s [0068], [0109], [0164]; finally, note also ¶’s [0090], [0094], [0099] of Heim which indicate that passive electrode (4) is not required in the space between active electrode (3) and passive electrode (5), in which case insulation layer (6) would extend completely therebetween] wherein at least a portion of the sharp cutting ends of the top and bottom thin elongated conductive members and their opposite non-cutting ends remain exposed [Heim discloses that the cutting ends are exposed, e.g., at ¶[0100], and that their opposite non-cutting ends are exposed (at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact supply conductive element (7) and return conductive element (8) – see, e.g., ¶’s [0044], [0059], [0079], [0088], [0106]; FIG. 1)]. 14.	Regarding claim 3, Heim further discloses wherein the non-conductive coating covers at least a portion of a top of the top thin elongated conductive member [active electrode (3)] and at least a portion of a bottom of the bottom thin elongated conductive member [return electrode (5)] [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7].15.	Regarding claim 4, Heim further discloses wherein the non-conductive coating is a continuous coating that also fills any space located between the sharp conductive cutting ends of the top and bottom thin elongated conductive members [(3), (5)] to form a non-conductive sharp cutting end located between the conductive sharp cutting ends [see portion of flat contact face (26) of the blade between the exposed portions of the electrodes - ¶[0100]; FIG. 7] . 16.	Regarding claim 5, Heim further discloses wherein at least a portion of a top of the top thin elongated conductive member [active electrode (3)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on a top of the electrosurgery blade [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7] and at least a portion of a bottom of the bottom thin elongated conductive member [return electrode (5)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on a bottom of the electrosurgery blade [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7]. 17.	Regarding claim 6, Heim further discloses wherein the top and bottom thin elongated conductive members [(3), (5)] comprise a hard metal [e.g., ¶’s [0070], [0119]]. 18.	Regarding claim 7, Heim further discloses wherein the non-conductive coating comprises a ceramic material [e.g., ¶’s [0073], [0109], [0157], [0159], [0178]]. 19.	Regarding claim 9, Heim further discloses wherein the ultrapolar electrosurgery blade has a sharp cutting edge comprising the sharp cutting ends of the top and bottom thin elongated conductive members [(3), (5)] separated by a sharp non-conductive cutting end [¶[0100]; FIG. 7].  



Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heim in view of U.S. Patent No. 5,281,216 to Klicek ("Klicek").
23.	Regarding claims 2 & 8, Heim discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Heim discloses that at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact the supply conductive element (7) and return conductive element (8), with each of supply conductive elements [(7), (8)] terminating in handle (27) [see, e.g., ¶[0079]; FIG. 1].  
Heim further contemplates various plugs/connectors incorporated into handle (27) [e.g., ¶’s [0088]-[0089]].  
	Heim does not, however, explicitly teach a non-conductive support member having two openings therein in vertical alignment with one another wherein a portion of said top and bottom thin elongated conductive members are respectively contained within one of the two openings (claim 2), nor wherein the non-conductive support member comprises a ceramic material (claim 8).  	Klicek, in a similar field of endeavor, teaches an electrosurgical bipolar treating apparatus comprising a handpiece to which is connected a first active electrode and a second return electrode having exposed distal ends which define a bipolar tip for electrosurgically treating tissue at an operational site on a patient [Abstract].  
With reference to FIGS. 2 & 2A of Klicek (reproduced below), the active electrode (6) and the return electrode (7) are mounted in side-by-side relationship spaced apart [vertically – see FIG. 2A] by a high voltage resistant dielectric (11), which may be a ceramic [Klicek, col. 3, ll. 9-34].  

    PNG
    media_image2.png
    154
    416
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim such that handle (27) comprise a ceramic portion, and have a configuration of two openings therein in vertical alignment with one another wherein a portion of said top and bottom thin elongated conductive members [(3), (5)] are respectively contained within one of the two openings [for connection to the supply conductive elements (7, 8)], since such a modification amounts merely to the substitution of one known electrode mounting configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

24.	Claims 10-12, 14-16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heim in view of U.S. Patent Application No. 2013/0331657 to Basson et al. ("Basson").
25.	Regarding claim 10, Heim teaches the ultrapolar electrosurgery blade of claim 1 [see rejection of claim 1 as set forth above, which is incorporated herein].  
	Heim does not, however, teach that the ultrapolar electrosurgery blade [of claim 1] is part of an ultrapolar electrosurgery blade assembly that further comprises: 
a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot wherein the slot is positioned over a top of the ultrapolar electrosurgery blade such that the slot is in physical contact with the ultrapolar electrosurgery blade; and 
a conductive hollow tubular member contained within at least a portion of the non-conductive tube member. 
Basson, in a similar field of endeavor, teaches a self-powered lighting system (100) for use with an electrosurgical pencil (200) [Basson, e.g., ¶’s [0006], [0023], [0024], [0041]; FIGS. 1, 8].  Basson teaches that the self-powered lighting system (100) can be mounted to electrosurgical pencil (200) in any one of four positions: underneath, above, or on either side of electrode (220) [¶[0044]].     
Basson teaches that lighting system (100) comprises:
a non-conductive tube member [lens cover (20) manufactured out of a clear plastic - ¶[0025]; FIG. 2] having a hollow tubular shaped opening contained therein [proximal end of lens cover (20) – i.e., the end that includes slots (24a, 24b) – see FIGS. 2, 3B] and a slot [either slot (24a) or (24b) - ¶[0025]; FIGS. 1, 2, 3A, 3B] wherein the slot is positioned over a top of the electrode (220) [as noted above, self-powered lighting system (100) can be mounted above pencil (200); as broadly as currently claimed, when system (100) is mounted above pencil (200), either slot (24a, 24b) will be positioned (spatially) over a top of the electrode (220)] such that the slot is in physical contact with the ultrapolar electrosurgery blade [as broadly as claimed, the slot physically contacts the blade via the attachment mechanism (25) including attachment ring (60) and/or attachment clip (65) -FIG. 8 (the claim does not require direct physical contact)]; and 
a conductive hollow tubular member [as broadly as claimed, metal spring (75) - ¶[0032]; FIGS. 2, 6, 7] contained within at least a portion of the non-conductive tube member [see, e.g., FIGS. 2, 7, 8].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim to include the self-powered lighting system (100) of Basson, which includes a non-conductive tube member having a hollow tubular shaped opening contained therein and a slot wherein the slot is positioned over a top of the [electrode] such that the slot is in physical contact with the ultrapolar electrosurgery blade, and a conductive hollow tubular member contained within at least a portion of the non-conductive tube member, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional,  of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
Finally, as modified, when the self-powered lighting system (100) of Basson is mounted above the device of Heim, the slot (of Basson) will be positioned over (above) a top of the ultrapolar electrosurgery blade of Heim.
26.	Regarding claim 11, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Further, Heim teaches wherein at least a portion of a top of the top thin elongated conductive member [active electrode (3)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on a top of the electrosurgery blade and contained within the non-conductive tube member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7].
	Basson teaches that the electrosurgery blade assembly further comprises a conductive projection [battery (30) - ¶[0032]; FIGS. 2, 7] extending from at least one of the conductive hollow tubular member [metal spring (75) - ¶[0032]; FIGS. 2, 6, 7] contained within the non-conductive tube member [lens cover (20)] and the portion of the top of the top thin elongated conductive member located on top of the electrosurgery blade and contained within the non-conductive tube member. 
Again, as noted above, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim to include the self-powered lighting system (100) of Basson, which further includes a conductive projection extending from the conductive hollow tubular member contained within the non-conductive tube member, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional, of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
27.	Regarding claim 12, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	Heim further teaches wherein the non-conductive coating covers a top of the top thin elongated conductive member [active electrode (3)] located between the conductive hollow tubular member and the exposed cutting end of the top thin elongated conductive member [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7]. 
Basson further teaches that the ultrapolar electrosurgery blade assembly further comprises a conductive projection [battery (30) - ¶[0032]; FIGS. 2, 7] extending from an end of the conductive hollow tubular member [metal spring (75) - ¶[0032]; FIGS. 2, 6, 7] contained within the non-conductive tube member [lens cover (20)]. 
Again, as noted above, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim to include the self-powered lighting system (100) of Basson, which further includes a conductive projection extending from an end of the conductive hollow tubular member contained within the non-conductive tube member, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional,  of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
28.	Regarding claim 14, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	Heim further teaches wherein the non-conductive coating is a continuous coating that also fills any space located between the sharp cutting ends of the top and bottom thin elongated conductive members [(3), (5)] [see portion of flat contact face (26) of the blade between the exposed portions of the electrodes - ¶[0100]; FIG. 7]. 29.	Regarding claim 15, the combination of Heim and Basson teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
	Heim further teaches wherein at least a portion of a top of the top thin elongated conductive member [active electrode (3)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on a top of the electrosurgery blade [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7] and at least a portion of a bottom of the bottom thin elongated conductive member [return electrode (5)] is exposed [e.g., ¶’s [0101], [0168], [0178], [0182]] between portions of non-conductive coating located on a bottom of the electrosurgery blade [see outside insulation (25) - ¶’s [0069], [0099]-[0101]; FIG. 7]. 30.	Regarding claim 16, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Basson teaches that the conductive hollow tubular member [metal spring (75)] comprises a hard metal [¶’s [0032], [0035]].  
Again, as noted above, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim to include the self-powered lighting system (100) of Basson, which further includes a conductive hollow tubular member comprising a hard metal, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional,  of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
31.	Regarding claim 18, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the non-conductive coating of the ultrapolar electrosurgery blade comprises a ceramic [e.g., ¶’s [0073], [0109], [0157], [0159], [0178]]. 32.	Regarding claim 19, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Heim further teaches wherein the top and bottom thin elongated conductive members [(3), (5)] of the ultrapolar electrosurgery blade comprise a hard metal [e.g., ¶’s [0070], [0119]]. 33.	Regarding claim 20, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Basson teaches wherein the conductive hollow tubular member [(75)] contained within the non-conductive tube member comprises a slot [as broadly as claimed, the portion that engages bottom end (73b) of metal strip (73) - ¶’s [0029, [0032]] wherein the slot of the conductive hollow tubular member is also positioned over at least a portion of the top of the ultrapolar electrosurgery blade [as noted above, self-powered lighting system (100) can be mounted above pencil (200); as broadly as currently claimed, when system (100) is mounted above pencil (200), the slot will be positioned (spatially) over a top of the electrode (220)].
Again, as noted above, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heim to include the self-powered lighting system (100) of Basson, wherein the conductive hollow tubular member contained within the non-conductive tube member comprises a slot wherein the slot of the conductive hollow tubular member is also positioned over at least a portion of the top of the electrode, so as to provide the benefits of providing adequate illumination to an affected region without interfering with the use of the device of Heim by a medical professional, of providing a self-powered lighting device that is removably mountable to the device of Heim without any wiring, and of providing a self-powered lighting device that is water-resistant and can be properly sanitized for a surgery room setting, among other benefits [Basson, e.g., ¶’s [0007]-[0011]]. 
Finally, as modified, when the self-powered lighting system (100) of Basson is mounted above the device of Heim, the slot will be positioned over (above) a top of the ultrapolar electrosurgery blade of Heim.

34.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim and Basson, as applied to claim 10 above, and further in view of Klicek.
35.	Regarding claim 13, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Heim teaches that at least a portion of the opposite non-cutting ends of active electrode (3) and return electrode (5) are exposed in order to respectively contact the supply conductive element (7) and return conductive element (8), with each of supply conductive elements [(7), (8)] terminating in handle (27) [see, e.g., ¶[0079]; FIG. 1].  Heim further contemplates various plugs/connectors incorporated into handle (27) [e.g., ¶’s [0088]-[0089]].  
	The combination of Heim and Basson, however, does not teach a non-conductive support member having two openings therein in vertical alignment with one another wherein a portion of said top and bottom thin elongated conductive members are respectively contained within one of the two openings. 	Klicek, in a similar field of endeavor, teaches an electrosurgical bipolar treating apparatus comprising a handpiece to which is connected a first active electrode and a second return electrode having exposed distal ends which define a bipolar tip for electrosurgically treating tissue at an operational site on a patient [Abstract].  With reference to FIGS. 2 & 2A of Klicek (reproduced below), the active electrode (6) and the return electrode (7) are mounted in side-by-side relationship spaced apart [vertically – see FIG. 2A] by a high voltage resistant dielectric (11), which may be a ceramic [Klicek, col. 3, ll. 9-34].  

    PNG
    media_image2.png
    154
    416
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim and Basson such that handle (27) comprise a ceramic portion, and have a configuration of two openings therein in vertical alignment with one another wherein a portion of said top and bottom thin elongated conductive members [(3), (5)] are respectively contained within one of the two openings [for connection to the supply conductive elements (7, 8)], since such a modification amounts merely to the substitution of one known electrode mounting configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

36.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heim and Basson, as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2017/0056054 to Dickerson et al. (“Dickerson”).
37.	Regarding claim 17, the combination of Heim and Basson teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
The combination of Heim and Basson, however, does not teach wherein the non-conductive tube member [lens cover (20) of Basson] comprises a ceramic.
	Dickerson, in a similar field of endeavor, teaches that it is known to use a variety of materials for housing portions of devices, including, e.g., ceramics [see ¶[0039]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Heim and Basson such that the non-conductive tube member [lens cover (20) of Basson] comprises a ceramic, since such a modification amounts merely to the substitution of one known housing material for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Double Patenting
38.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
39.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,109,907.  
Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the co-pending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above.  

Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

    /DANIEL W FOWLER/    Primary Examiner, Art Unit 3794